 1
                                   UNITED STATES DISTRICT COURT
 2
                      EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
 3

 4
      OSCAR LUNA,
 5

 6                           Plaintiff,

 7           vs.

 8    ALLSTATE NORTHBROOK INDEMNITY
      COMPANY,
 9                                                       Case No. 1:18-cv-00606-LJO-SKO
10                           Defendant,                  ORDER DIRECTING THE CLERK OF THE
                                                         COURT TO CLOSE THE CASE
11
      ALLSTATE NORTHBROOK INDEMNITY                      (Doc. 30)
12    COMPANY,
13                   Counterclaimant,
14           vs.
15    OSCAR LUNA           and   LAURA      KUHNE
      IRIGOYEN,
16
                     Counter-defendants.
17

18

19          On December 14, 2018, the parties filed a joint stipulation dismissing the action with
20 prejudice. (Doc. 30.) In light of the parties’ stipulation, this action has been terminated, see Fed.

21 R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has

22 been dismissed with prejudice. Accordingly, the Clerk of Court is directed to close this case.

23

24 IT IS SO ORDERED.

25 Dated:      December 18, 2018                                 /s/   Sheila K. Oberto              .
26                                                     UNITED STATES MAGISTRATE JUDGE

27

28
